Title: James Madison to Martin Van Buren, 6 April 1826
From: Madison, James
To: Van Buren, Martin


                        
                            
                                
                            
                            
                                
                                    
                                
                                Apl. 16. 1826
                            
                        
                        J. M. had occasion lately to return his thanks to Mr. Van Buren for a copy of the Executive proceedings, of
                            the Senate relating to the Mission to the Congs. at Panama. He has now to add those due for the Copy since recd. of the
                            very able Speech deliverd by him on that subject; repeating at the same time assurances of his high & friendly
                            respects.
                        
                            
                                
                            
                        
                    